Circuit Court Baltimore City
807173030

, _

 

IN THE COURT OF APPEALS
QM . __Y ND;

No. 93

September Term, 2014

_— _ _ - - _ I 3?. E?

 

STATE OF MARYLAND

VE;

THOMAS ROYAL

 

 

Barbera, C.J .
Battaglia
Greene
Adkins
McDonald
Watts,

Hg».

 

 

STATE OF MARYLAND * In the

* Court of Appeals

* of Maryland
* No. 93
THOMAS ROYAL * September Term, 2015
PER CURIAM ORDER

The Court having considered and granted the petition for a writ of certiorari in the above
entitled case, it is this 4th day of August, 2015

ORDERED, by the. Court of Appeals of Maryland, that the judgment of the Court of
Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court

for further consideration in light of State V. Smith, Md. ,_'_A.3d__(No. 47, September

 

Term, 2014, ﬁled July 13, 2015). Costs in this Court to be paid by the Respondent and costs in the

Court of Special Appeals to abide the result.

fs‘l Mary Ellen Barbera
r“  ii